Citation Nr: 9935821	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-20 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and [redacted]


INTRODUCTION

The appellant served on active duty from March 6, 1997, to 
April 14, 1997.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  A right shoulder disorder had been manifested prior to 
service, and was noted on entrance into service.

3.  A pre-existing right shoulder disorder is not shown to 
have increased in severity during service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active wartime service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged the existence of any records 
of probative value 

that may be obtained, and which are not already associated 
with her claims folder.  The Board accordingly finds that the 
duty to assist her, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.  

The appellant contends, essentially, that she currently has a 
right shoulder disorder that is related to her active 
service, and that service connection for this disorder is 
appropriate.  After a review of the record, however, the 
Board finds that her contentions are not supported by the 
evidence, and that her claim fails.

Governing regulations stipulate that a veteran is presumed to 
be in sound condition when entering service, other than as 
noted at the time of the service entrance medical 
examination; see 38 C.F.R. § 3.304(b) (1999).  In the case at 
hand, the report of the appellant's service entrance medical 
examination, dated in January 1997, clearly notes the 
presence of a right shoulder surgery scar, while a report of 
medical history prepared in conjunction with that examination 
notes that the appellant underwent right shoulder surgery in 
1991 and 1996.  The Board accordingly finds, pursuant to the 
provisions of 38 C.F.R. § 3.304(b) (1999), that a right 
shoulder disorder had been manifested prior to service, and 
that such a disorder was present at the time of service 
entrance, as reflected by the presence of a right shoulder 
surgical scar.

The question before the Board, therefore, is whether the 
appellant's pre-existing right shoulder disorder increased in 
severity during service, so that service connection based on 
inservice aggravation of that disability could be granted.  
The Board finds that this question must be answered in the 
negative.  In making that determination, the Board recognizes 
that private medical evidence dated in January 1997 shows 
that the appellant's right shoulder exhibited full range of 
motion and good power, that the service entrance examination 
report reflects only the presence of a scar, and that, 
according to an applicant medical prescreening form, her 
right shoulder was "[c]ompletely healed."  The Board also 
recognizes that the service 

medical records show that, within approximately two weeks 
after her entrance into service, there was decreased right 
shoulder movement and recurring right shoulder pain.  

However, the medical evidence, which includes service records 
compiled pursuant to the appellant's complaints of right 
shoulder impairment and the report of a March 1999 VA 
examination, is devoid of any finding that indicates that her 
inservice right shoulder problems reflected an increase in 
right shoulder disability, other than as noted by history as 
provided by her.  Any such recitation of purported medical 
history, and any medical opinion based thereon, is not 
probative; see Godfrey v. Brown, 8 Vet. App. 113 (1995).  The 
provisions of 38 C.F.R. § 3.306(a) (1999) stipulate that a 
pre-existing disorder will be considered to have been 
aggravated by active service "where there is an increase in 
disability during such service."  This is a medical question 
that the Board is, by law, not qualified to answer; issues 
such as whether certain symptoms reflect an increase in 
disability must be decided by medical experts.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Likewise, the appellant 
has not indicated that she has the requisite medical 
expertise that would render her competent to proffer medical 
conclusions; her contentions as to inservice incurrence or 
aggravation are no more than unsubstantiated conjecture.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the case at hand, the Board cannot conclude on its own, 
nor can it make any assumptions, that the appellant's pre-
existing right shoulder disorder underwent an increased in 
disability during her period of service, in the absence of 
medical evidence that shows that such a finding has been 
made.  Without that evidence, the Board must conclude that 
the evidence does not demonstrate that her pre-existing right 
shoulder disorder increased in severity during her active 
service.  Her claim, accordingly, fails.



ORDER

Service connection for a right shoulder disorder is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

